Case: 17-12788    Date Filed: 12/14/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-12788
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:16-cr-00076-JRH-BKE-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JACEYON EVANS,
a.k.a. Curtis Wilson,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (December 14, 2017)

Before WILSON, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 17-12788     Date Filed: 12/14/2017   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d

1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).

          MOTION TO DISMISS GRANTED.




                                           2